No.   81-144

                      I N THE SUPREME COURT O F THE S T A T E O F MONTANA

                                                       1981




LARRY LAWRENCE GONZALES,                  JR.,

                                       Petitioner,

                          -vs-
JAMES BLODGETT, a c t i n g W a r d e n ,

                                      Respondent.




O R I G I N A L PROCEEDING :


C o u n s e l of R e c o r d :

          For P e t i t i o n e r ;

                             L a r r y L a w r e n c e G o n z a l e s , Jr., Pro Se,
                             Deer Lodge, Montana

          For R e s p o n d e n t :

                             Hon, M i k e Greely, A t t o r n e y G e n e r a l ! H e l e n a ,
                             Montana
                             Harold Hanserr County Attorney! Billings,
                             Montana




                                                 Submittedt       J u n e 1, 1 9 8 1

                                                   Decided :    JuL 2 2 198%


Filed;     3Uh 2 2 198d



                                                 Clerk
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n o f
the Court.

            P e t i t i o n e r L a r r y Lawrence G o n z a l e s , J r . ,            has f i l e d a

pro    se p e t i t i o n     for    a writ        of     habeas         corpus alleging             (1)

t h a t t h e D i s t r i c t C o u r t was w i t h o u t j u r i s d i c t i o n          t o revoke

h i s d e f e r r e d s e n t e n c e a f t e r i t had e x p i r e d o r was c o m p l e t e d

and ( 2 ) t h a t he was d e n i e d e f f e c t i v e a s s i s t a n c e o f                counsel

by r e a s o n o f       t h e f a i l u r e of     h i s court-appointed                 counsel t o

r a i s e t h i s a s a defense.

           On      October          24,        1977,          the       District          Court       of

Yellowstone           County d e f e r red              i m p o s i t i o n of     sentence          and

placed      petitioner           on p r o b a t i o n     for       a    period      of    one      year

following         his     plea      of     guilty        to    the      crime     of      aggravated

assault.          On A u g u s t 1 4 ,        1978,      t h e D i s t r i c t Court extended

t h e d e f e r r e d i m p o s i t i o n of     s e n t e n c e an a d d i t i o n a l two y e a r s

t o October 24, 1980, f o l l o w i n g a r e v o c a t i o n h e a r i n g w h e r e in

petitioner         admitted a parole v i o l a t i o n .                    On A p r i l 4 ,       1979,

t h e D i s t r i c t Court a g a i n extended t h e d e f e r r e d i m p o s i t i o n of

sentence         until        October           24,      1982,          following         a    second

revocation         hearing        wherein         the     District           Court      found       that

p e t i t i o n e r had a g a i n v i o l a t e d h i s p a r o l e .

           On F e b r u a r y 2 ,        1 9 8 1 , p e t i t i o n e r was f o u n d g u i l t y o f

the     crime       of      criminal          mischief,         a       misdemeanor,          in     the

J u s t i c e Court of         Yellowstone            County.            Two d a y s      later      the

county      attorney          filed       a    third     petition           for    revocation         of

petitioner's          deferred imposition of                        s e n t e n c e b a s e d on t h i s

misdemeanor          c o n v i c t i o n which c o n s t i t u t e d a p a r o l e v i o l a t i o n

as well.          Following a h e a r i n g ,             t h e D i s t r i c t Court revoked

its     order       staying         deferment            of    sentence           and     sentenced

petitioner         t o a term of              f i v e years in the State Prison for

t h e o r i g i n a l crime of a g g r a v a t e d a s s a u l t .
            P e t i t i o n e r contends i n t h i s habeas corpus proceeding

that:

            (1) t h e D i s t r i c t C o u r t l a c k e d j u r i s d i c t i o n       t o revoke

the     deferment          of       sentence       and       to      sentence       him     for       the

o r i g i n a l crime because p e t i t i o n e r              had    completed t h e p e r i o d

o f d e f e r m e n t and p r o b a t i o n ; and

            (2) petitioner                 was    denied       effective          assistance           of

c o u n s e l by f a i l u r e o f         h i s court-appointed              counsel t o r a i s e

t h i s defense in the revocation proceeding.

            The     State        raises          four    additional             issues      that       it

c o n s i d e r s necessary t o t h e r e s o l u t i o n of t h i s proceeding:

            ( 1 ) Is      a     deferred          imposition          of    sentence         a    valid

s e n t e n c e t h a t c a n o n l y be v a c a t e d            or modified pursuant t o

statutory authority?

            ( 2 ) Is s e c t i o n 46-18-203,                MCA,    a l i m i t a t i o n upon t h e

D i s t r i c t Court's sentencing authority?

            (3)     What        is    meant       by     the        statutory          language        of

section          46-18-203,           MCA,       wherein          the      district        judge       is
g r a n t e d o p t i o n a l and d i s c r e t i o n a r y a u t h o r i t y t o " r e t a i n s u c h

j u r i s d i c t i o n with h i s court"?

            ( 4 ) Were t h e o r d e r s e x t e n d i n g t h e p e r i o d o f d e f e r m e n t

of    i m p o s i t i o n of    sentence i n excess of t h e D i s t r i c t C o u r t ' s

jurisdiction?

            We    find         that    only       the    first        issue      raised          by   the

petitioner          need       be     addressed         by     the      Court     in    reaching        a

decision in t h i s matter.

            The     District          Court       is    granted          broad      and     flexible

s e n t e n c i n g a u t h o r i t y by s t a t u t e , s e c t i o n s 46-18-201          e t seq.,

MCA.       S p e c i f i c a l l y , t h e d i s t r i c t judge        is g r a n t e d a u t h o r i t y

t o defer         imposition          of     sentence         following c o n v i c t i o n of          a
felony       for     a period            not    exceeding             three      years.          Section

46-18-201(1)(a),                MCA.           In     this        action       the       petitioner's

s e n t e n c e was      deferred         on     three        separate         occasions          by    the

D i s t r i c t Court       f o r a t o t a l d e f e r r a l period of                   f i v e years.

The    District          Court's         order        of    October        24,      1977,       deferred

imposition          of    sentence           and p l a c e d      petitioner             on p r o b a t i o n

f o r a p e r i o d of o n e y e a r .               Following an a d m i t t e d v i o l a t i o n

of p r o b a t i o n a r y r u l e s ,    t h e p e r i o d o f d e f e r m e n t was e x t e n d e d

an a d d i t i o n a l two y e a r s .              Following         a second v i o l a t i o n of

probationary             rules,        the     period        of    deferment             was    extended

another        two       years.           During           that       period        of     deferment,

p e t i t i o n e r was f o u n d g u i l t y o f a m i s d e m e a n o r , h i s d e f e r m e n t

was r e v o k e d and he was s e n t e n c e d t o f i v e y e a r s i m p r i s o n m e n t .

Petitioner          contends           that     the        District       Court          exceeded       its

j u r i s d i c t i o n i n e x t e n d i n g t h e t o t a l t i m e o f d e f e r m e n t beyond

the three-year            l i m i t a t i o n p r o v i d e d by s t a t u t e , and we a g r e e .

             Section 46-18-201(1)(a),                         MCA,       gives        the d i s t r i c t

judge        authority         t o defer        i m p o s i t i o n of     sentence             following

conviction          of    a     felony         for     a   period        not     exceeding           three

years.        The l a n g u a g e o f t h e s t a t u t e i s c l e a r and unambiguous

and     it    is    the       function         of      this       Court,       as     set       forth     in

s e c t i o n 1-2-101,          MCA,     t o s i m p l y a s c e r t a i n and d e c l a r e what

is in terms or i n substance contained i n the s t a t u t e .                                       "When

the    l a n g u a g e of       the    statute         is p l a i n ,    unambiguous,              direct

and    cqrtain,          the     statute         speaks        for      itself        and       there     is
nothing f o r the Court t o construe."                             S t a t e , E t c . v. D i s t r i c t

Court,       Etc.     (1979),                  Mont.              ,   5 9 1 P.2d 656,    662,     36

St.Rep.       489,       496,    and c a s e s t h e r e i n c i t e d .             "The i n t e n t i o n

of    t h e l e g i s l a t u r e must f i r s t be d e t e r m i n e d from t h e p l a i n

meaning o f t h e w o r d s u s e d and i f t h e meaning o f t h e s t a t u t e
c a n be     so determined,             the      c o u r t s may n o t g o f u r t h e r          and

a p p l y any o t h e r means o f             interpretation."                State,       Etc.    v.
D i s t r i c t Court, E t c . ,    supra.
           Applying         these      rules        we    hold    that        section       46-18-

2 0 1 ( l ) ( a ) , MCA,      allows       the      District          Court        to    revoke     a
d e f e r r e d s e n t e n c e f o r any f e l o n y o n l y d u r i n g t h e t h r e e - y e a r
p e r i o d immediately following t h e i n i t i a l sentence d e f e r r a l .
This three-year            p e r i o d c a n n o t be e x t e n d e d by a n o r d e r o f t h e
D i s t r i c t Court.      The D i s t r i c t C o u r t c a n impose c o n d i t i o n s o f
probation        during       the     time     of    deferment         which        are     not    in

contradiction t o the deferred sentence, but t h e court cannot
e x t e n d t h e p e r i o d o f d e f e r m e n t beyond t h e maximum t h r e e - y e a r
p e r i o d mandated by s e c t i o n 4 6 - 1 8 - 2 0 1 ( 1 ) ( a ) ,       MCA.

           In    this      action      the     maximum          period      for         revoking    a
deferred        sentence        had     elapsed          and    the    District           Court    no
longer       had     jurisdiction             at     the       time    it     sentenced           the

petitioner         t o serve f i v e years in the S t a t e Prison for the
o r i g i n a l crime of       aggravated a s s a u l t .             Since the D i s t r i c t
C o u r t had l o s t i t s j u r i s d i c t i o n ,     t h e s e n t e n c e imposed by it
is void.

           A c c o r d i n g l y t h e w r i t o f h a b e a s c o r p u s i s g r a n t e d , and
the     respondent          is d i r e c t e d       to    release       petitioner           from

confinement i n t h e S t a t e Prison f o r t h w i t h absent independent
grounds f o r holding p e t i t i o n e r i n custody.




                                                      ? + g&
                                                     = L , u
                                                          Chief J u s f ice
We Concur: